BabNes, J.
(dissenting). The rule is well established that the court will not reverse a' decision of the trial court *335granting a nonsuit or directing a verdict unless sucb decision appears to be clearly wrong.
It is equally well established that in order to constitute legal duress the threats used must produce such a condition of mind as to destroy the free agency of the person threatened. Batavian Bank v. North, 114 Wis. 637, 90 N. W. 1016; Galusha v. Sherman, 105 Wis. 263, 81 N. W. 495; Wolff v. Bluhm, 95 Wis. 257, 70 N. W. 73.
When the plaintiff gave the note he had sufficient control of his mental faculties to dicker considerably about the price to be paid. After that he had about three weeks to think it over, during which time he went to a neighboring state and counseled with his brother-in-law. After having this period for reflection and deliberation he paid the note. It seems to me that the trial court might well conclude that the mind of this banker and stock-buyer was not in such a condition that he was not acting as a free agent when he paid the note. Leastwise, I do not think it should be said that the circuit judge was clearly wrong in reaching such a conclusion.
If the testimony of the plaintiff is true, the conduct of the district attorney was more than reprehensible. In any event it is subject to just animadversion. The court is of the opinion that it would be a reproach upon the law to deny recovery in this case if plaintiff’s version of the transaction with the defendant is true. I do not think so, unless an actual case of duress is made out. On plaintiff’s evidence he is a briber pure and simple unless his will power was overcome when he paid the note. He paid the prosecuting officer $800 as a bribe to secure immunity from prosecution for adultery. He is as “deep in the mud” as the defendant is “in the mire,” and the law should leave him where it finds him. There are other methods of dealing with the defendant if he. has been guilty of the misconduct claimed.